Citation Nr: 0214703	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  96-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a fungal infection 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, his daughter and his son-in-law




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran's served on active duty from October 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
RO hearing was conducted in October 1996, and Board hearings 
were conducted in April 1998, March 2001 and August 2002.  

The issues on appeal along with other issues were originally 
before the Board in October 1998 at which time they were all 
denied.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims ("the Court").  In 
April 2000, the Court granted a joint motion for remand 
vacating the Board's October 1998 decision with respect to 
the issues currently on appeal.  In June 2001, the issues on 
appeal were again before the Board.  At that time, a 
determination was made that new and material evidence had 
been submitted to reopen all three claims.  The issues on 
appeal were then remanded for additional evidentiary 
development and a de novo review.  

The Board notes here that although the undersigned Member of 
the Board conducted the most recent Board hearing in August 
2002, another Member of the Board conducted the April 1998 
and March 2001 Board hearings.  Pursuant to 38 C.F.R. 
§ 20.707 (2002), the Member or Members who conduct a hearing 
shall participate in making the final determination.  
However, in the present case it should be noted that the 
April 1998 and March 2001 Board hearings were conducted on 
the threshold question of whether new and material evidence 
had been received to reopen the three service connection 
claims at issue.  In a June 2001 decision, the Board Member 
who conducted the April and March 2001 hearings determined 
that new and material evidence had been received to reopen 
the claims, and he remanded the case for additional 
development and a de novo review on the merits.  The 
following decision is therefore being issued only by the 
Board Member who conducted the recent August 2002 hearing 
which addressed the merits of the veteran's claim on a de 
novo basis.

In August 2002, the veteran submitted a claim of entitlement 
to service connection for Post-Traumatic Stress Disorder 
(PTSD).  This issue has been neither procedurally prepared 
nor certified for appellate review and is referred to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy during 
World War II.  

2.  The veteran suffered an injury to the low back during 
combat which resulted in chronic low back disability.  

3.  The veteran suffers from bilateral hearing loss due to 
acoustic trauma during active duty service.  

4.  The veteran suffers from a fungal infection of the hands 
and feet which is related to his active duty service. 


CONCLUSIONS OF LAW

1.  Low back disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001). 

2.  Bilateral hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001). 

3.  A fungal infection of the hands and feet was incurred 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private clinical records, reports of VA examinations, 
correspondence from private physicians, lay statements and 
correspondence from the veteran and his representative.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a August 2001 letter and a July 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the claimed 
disabilities.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The service medical records reveal that no pertinent 
abnormalities were noted on the report of the entrance 
examination which was conducted in October 1942.  A 1944 
record indicates that the veteran had healing bites around 
his ankles and one infected bite below the left external 
malleolus.  

It was noted on the report of the December 1945 separation 
examination that the veteran had had a back strain in 1944 of 
sudden onset.  It was reported that the veteran had been 
carrying a full pack and BAR in Burma in 1944 and was not X-
rayed or hospitalized at that time.  It was also noted that 
the veteran reported he had had occasional recurrences of 
pain since the original injury, including one just one week 
prior to the examination.  It was indicated that the 
veteran's left ear bothered him in 1945.  He had a ear 
infection (pimple) in 1944 and occasional ringing 
accompanying loud noises since that time.  Hearing acuity was 
determined to be 15/15 using the whispered voice test.  
Physical examination of the skin was noted to be normal at 
the time of the separation examination.  

The service personnel records reveal that the veteran was 
awarded the Combat Infantryman Badge and served in Burma.  

A private physical examination conducted in June 1964 
revealed a straight lumbar spine with some lumbosacral 
tenderness.  The veteran reported he had injured his back 
during active duty.  The pertinent diagnosis was back injury 
by history.  

At the time of an August 1964 VA examination, the veteran 
reported that he had been treated for a furuncle in the left 
ear during service.  He also reported that he had been 
treated for a fungus infection during active duty and that he 
was experiencing a recurrence of the skin disorder.  Neither 
the veteran's ear nor his skin was examined at that time.  

In an April 1965 lay statement, the veteran's spouse reported 
that the veteran had constantly complained of back problems 
since his discharge from service.  She also reported that his 
hearing acuity had decreased.  

T.E.D. submitted a lay statement in April 1965 attesting to 
the fact that the veteran had complained of back problems 
since his discharge from active duty.  E.L.H. submitted a 
similar statement at the same time.  The veteran's parents 
also submitted a lay statement in April 1965.  They reported 
that the veteran had complained of a back condition and 
hearing loss since his discharge from active duty.  

On VA examination in July 1965, the veteran reported that he 
injured his spine as a result of long marches, heavy loads 
and generally arduous service during active duty.  He 
indicated that he had a chronic lumbar backache which was 
non-radiating.  The pertinent diagnosis was scoliosis of the 
spine with mild compression of D-12, L-1 and spina bifida 
occulta of L-5, S-1.  An X-ray was interpreted as revealing 
compression of the superior vertebral body surface in L-2, L-
1 and D-12 which was "probably of some duration in age" 
because of the presence of spurring.  

A private physician reported in December 1966 that the 
veteran indicated he had had an infection in his left ear in 
1945 which left him with defective hearing in that ear.  It 
was also noted that the veteran reported he strained his back 
in 1944 and had had persistent low back pain and left 
sciatica since that time.  Finally, it was noted that the 
veteran had had a chronic fungus infection of his feet and 
hands since 1944.  The pertinent impressions from a physical 
examination were osteoarthritis of the lumbar spine, 
invertebral disc injury at L-4 and L-5 with secondary left 
sciatica, defective hearing in the left ear, and chronic 
fungus infection of both feet and both hands.  In an October 
1968 letter, the private physician produced essentially the 
same letter with the exception that the physician reported 
that all of the veteran's disabilities were related to his 
World War II service.  

A barely legible private clinical record dated in October 
1991 indicates that the veteran was complaining of a rash 
which had been present since several days prior.  

Private clinical records dated in 1995 and 1996 indicate that 
examinations of the veteran's skin failed to reveal any signs 
of a rash.  In January 1996, a chemical burn on the right arm 
was noted.  In September 1996, the veteran complained of back 
pain which had been present for approximately two weeks.  
There was no history of known trauma.  The pertinent 
assessment was degenerative joint disease of the spine.  

The veteran testified at a local RO hearing in October 1996 
that he had a fungal infection of the hands and feet while 
serving on active duty in the jungles of Burma.  He reported 
that he first had problems with his hands when he started 
working with wood immediately after his discharge.  He 
testified that he was subjected to artillery fire which 
damaged his hearing.  He indicated that he complained of 
hearing loss shortly after his discharge from active duty.  
He reported that he was first diagnosed with arthritis in 
1958.  He was treated for a furuncle in the left ear during 
active duty.  

At the time of a VA examination in October 1996, the veteran 
reported that he had a back disability, hearing loss and a 
fungal infection of the hands and feet which were incurred 
during active duty.  The pertinent diagnoses from the 
examination were lower back strain with a history of 
osteoarthritis of the lumbar spine and intervertebral disc 
injury at L4, L5 with left sciatica; status post furuncle on 
the left ear without major residuals or recurrence; and 
history of chronic fungal disease in both hands and both feet 
that had a tendency to recur during the winter.  There was no 
active skin disease seen during the examination but the skin 
appeared to be hyperemic, thin in the palms, and scaly on the 
plantar aspect of both feet.  

A VA audio examination was conducted in October 1996.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
75
90
LEFT
25
35
55
75
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 52 percent in the left ear.  
It was noted that the veteran reported a history of 
longstanding hearing loss bilaterally, worse in the left ear.  

The veteran testified before a Member of the Board in April 
1998 that he had had hearing loss since his service in Burma.  
He was exposed to artillery shelling.  At the time of the 
hearing he was not receiving any treatment for hearing loss.  
The first time his hearing was evaluated subsequent to active 
duty was in 1996.  He testified that he complained of back 
problems while on active duty.  He alleged that his back 
disability was the result of carrying heavy loads in combat.  
He was informed he had a pinched sciatic nerve and spina 
bifida.  He reported that he was treated for a fungal 
infection of the hands and feet while in Burma.  He also was 
treated for fungus after his discharge.  

A January 2000 private clinical record indicates the veteran 
sought treatment at that time for lumbar back pain which had 
been present for a few weeks.  There was no history of any 
known trauma.  It was noted that there was a history of back 
pain for the last several years.  The veteran reported that 
he lifted heavy objects during the war.  The pertinent 
assessment was degenerative joint disease of the spine.  

A lay statement from C.D.C was received in March 2000.  The 
author reported that he served with Merrill's Marauders in 
Burma with the veteran.  The author reported that they were 
subjected to artillery fire which deafened them and that the 
veteran frequently complained of back pains.  

In a September 2000 letter, K.S.M., M.D., reported that he 
had reviewed what appears to be all the evidence in the 
claims file as of that time.  The physician opined that the 
veteran's osteoarthritis of the lumbar spine, intervertebral 
disc injury of L4-L5 with secondary left sciatica, hearing 
loss in the left ear and chronic fungal infections of the 
hands and feet were directly linked to the veteran's military 
service in Burma.  

VA clinical records dated in 2001 reflect intermittent 
complaints of back pain.  No etiology for the disability was 
reported.  

Private clinical records dated in May 2001 indicate that the 
veteran sought treatment twice that month due to lumbar pain.  
The pain had been present for a few days.  A history of 
degenerative joint disease of the spine was noted.  One of 
the records referenced an injury to the back which occurred 
three days prior.  The assessment was degenerative joint 
disease of the spine.  In June 2001, the veteran complained 
of a skin rash which had been present for a few days.  The 
rash was noted to be acute in nature.  Physical examination 
revealed a prominent maculopapular rash on the right forearm.  
There was no evidence of local infection.  The pertinent 
assessment was allergic dermatitis.  

A private X-ray examination of the lumbosacral spine 
conducted in May 2001 was interpreted as revealing prominent 
diffuse degenerative disk disease and arthritic change with a 
moderate degree of osteoporosis and scoliosis; six lumbar 
type vertebrae and a moderate compression deformity of L2.  

In November 2001, Dr. K.S.M. opined that the veteran's back 
disability began during active duty and noted that the record 
indicated a sudden onset of lumbosacral pain which was 
evidence of a ruptured disc.  The doctor noted that the in-
service medical records did not indicate what type of back 
examination was conducted.  The doctor wrote that this sudden 
injury was, to a reasonable degree of medical certainty, the 
initial traumatic insult on the low back.  The doctor also 
linked the veteran's osteoarthritis to his service under very 
harsh conditions in Burma.  The doctor linked the veteran's 
current hearing loss to exposure to acoustic trauma as well 
as extreme fatigue and malnutrition while serving in Burma.  
Finally, the doctor opined that the veteran's fungal 
infections were the result of the veteran's service in Burma 
and exposure to extreme environmental conditions.  

A VA examination of the veteran's spine which was conducted 
in December 2001 resulted in impressions of chronic back 
pain, spondylosis of the lumbar spine, degenerative scoliosis 
of the lumbar spine and a compression fracture of L2 which 
was probably chronic.  The examiner noted that the back pain 
began while the veteran was serving in Burma during World War 
II.  The veteran could have had a severe infection of the 
spine at that time or he could have had a herniated disc but 
there was a lack of availability of modern imaging techniques 
at the time of the injury.  Another potentially contributing 
factor was having to lift large amounts of weight and having 
to carry the weight for long distances in harsh conditions.  
It was the examiner's opinion that the veteran should be 100% 
service-connected for injuries sustained during service in 
the Burma Theater during World War II.  

A VA skin examination which was conducted in January 2002 
resulted in diagnoses of tinea pedis with ten toenail 
onychomycosis, left index fingernail dystrophy with probably 
Pseudomonas infection beneath the anterior nail, possible 
advanced actinics versus early squamous cell carcinoma of the 
right hand and left forearm, old Schamberg's purpura of both 
lower extremities and significant bunions on both feet.  The 
examiner reviewed the medical evidence of record and the 
veteran's statements as to his incurring the fungal infection 
while serving with Merrill's Marauders in Burma and opined 
that it was reasonable to assume that the veteran very likely 
acquired a fungal infection during such service.  The 
examiner noted that the fungal infection can wax and wane in 
severity depending upon the circumstances and it was not 
uncommon for it to go on for many years.  The veteran had an 
infection of his feet at the time of the examination but no 
hand pathology but this was noted to not be unusual.  

A VA audio examination was conducted in January 2002.  It was 
noted that the veteran was exposed to heavy artillery and 
combat noise during World War II.  He denied any occupational 
noise exposure.  Tinnitus was noted to have begun while on 
active duty and the examiner opined that it was likely that 
the tinnitus and the hearing loss were due to the same 
etiology as they had the same date of onset.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
85
100
LEFT
40
40
70
80
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 48 percent in the left ear.   

At an August 2002 Board hearing, the veteran testified that 
his back became painful while serving in Burma during World 
War II.  He reported the details of a back injury during 
combat.  He also reported that he was exposed to acoustic 
trauma during combat and that his skin rash began while 
serving in Burma and exposure to the elements during combat.  
He stated that he had had his skin problems since active duty 
which he treated with over the counter medication.  

Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b).  In Collette v. Brown, 82 F.3d 389 (1996), the 
Federal Circuit set forth a three-step sequential analysis 
for applying 38 U.S.C.A. § 1154(b), for combat veterans.  
First, it must be determined whether the veteran submitted 
satisfactory lay or other evidence of service incurrence of 
an injury or disease.  This requirement is satisfied if the 
veteran's evidence, in isolation from other evidence, appears 
credible such that it would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
the veteran's combat service.  Second, the evidence must be 
"consistent with the circumstances, conditions, or hardships 
of such service." If both of these steps are satisfied, then 
a factual presumption arises that the veteran's alleged 
disease or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Analysis

Initially, the Board acknowledges the veteran's combat 
service during World War II.  As the record shows that the 
veteran was involved in combat, he is to be accorded the 
special considerations due a combat veteran under 38 U.S.C.A. 
§ 1154(b).  The veteran's testimony with regard to his 
descriptions of the onset of his back disability, hearing 
loss and fungal infections is found to be credible and 
consistent with the circumstances of combat service.  His 
testimony alone is therefore sufficient to establish the fact 
of such inservice injuries and/or trauma despite any lack of 
documentation in his service medical records.  The fact that 
the veteran suffered a back injury as well as acoustic trauma 
during service if further supported by the statement 
submitted by C.D.C in March 2000.  The Board further notes 
that the symptomatology associated with a fungal infection is 
of the sort to which a layman's observations would be 
competent.  Thus, based on the consideration of the veteran's 
combat duty and testimony and the lay statement of record, 
the Board finds that the veteran did suffer a back injury, 
acoustic trauma and a fungal infection during his period of 
active duty service.  

The Board also finds that the evidence of record clearly 
supports a finding that the veteran currently suffers from 
chronic low back disability (variously diagnosed), bilateral 
hearing loss, and a fungal infection of the hands and feet.  
Various medical reports document these current disabilities. 

The remaining question is whether there is a link between the 
current disabilities and the low back injury, acoustic 
trauma, and fungal infection during service.  In this regard, 
the Board finds that there is competent evidence of record 
linking the current disorders to his active duty service in 
Burma during World War II.  Dr. K.S.M.'s opinions as well as 
the reports of the VA skin and orthopedic examination 
conducted in December 2001 and January 2002 affirmatively 
link the disabilities on appeal to active duty service.  
These opinions, which are supported by rationales provided by 
the physicians and are also supported by the evidence of 
record demonstrate that the veteran's back disability, 
bilateral hearing loss and fungal infections are the result 
of active duty service.  

The Board notes that the examiner who conducted the January 
2002 VA audio examination did not comply with the Board's 
June 2001 remand instructions in that he failed to provide an 
opinion as to the etiology of the veteran's bilateral hearing 
loss.  However, this examination did demonstrate hearing loss 
for VA purposes and, when read in conjunction with Dr. 
K.S.M.'s opinion, is sufficient to link the hearing loss to 
active duty.  As the issues on appeal are being granted, 
there is no prejudice to the veteran in the RO's failure to 
insure compliance with the Board's June 2001 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is competent evidence of an in-service back injury, 
fungal infection and exposure to acoustic trauma, competent 
evidence of the current existence of a back disability, a 
fungal infection of the hands and feet and bilateral hearing 
loss for VA purposes and as there is competent evidence 
linking the current back disability, bilateral hearing loss 
and fungal infections of the hands and feet to active duty, 
service connection is warranted for all three issues on 
appeal.  In reaching this determination, the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 have 
been resolved in the veteran's favor. 


ORDER

Service connection for low back disability, for bilateral 
hearing loss and for a fungal infection of the hands and feet 
is warranted.  The appeal is granted as to all three issues.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

